DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected perovskite solar cell, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2022.
Applicant’s election without traverse of Group I, Species A-2, Species B-1, drawn claims 1-10, in the reply filed on 07/13/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan (Trap-State Passivation by Nonvolatile Small Molecules with Carboxylic Acid Groups for Efficient Planar Perovskite Solar Cells).
	Regarding claims 1-10, Guan discloses a method for manufacturing a perovskite solar cell:
	disposing an electron transport layer on a transport conductive substrate through spin coating (SnOx /SnO2 on FTO, solar cell fabrication section and right column pg. 14223);
	disposing an additive-doped perovskite light absorption layer (PTA );
	disposing a hole transport layer on the additive-doped perovskite layer (Spiro-OMeTAD);
	disposing an electrode on the hole transport layer (Ag, see Fig. 3),
	wherein the disposing of the additive-doped perovskite light absorption layer comprising:
	adding an additive to a perovskite precursor solution (additive added to precursor, solar cell precursor solution, MAPbI3)  and applying the additive precursor solution onto to the electron transport layer (solar cell fabrication, added on SnOx layer).
	With regards to the “additive having hydrophobicity” and the “additive promotes crystal formation”, the additive has the same composition as instantly claimed, phthalic anhydride (claim 4), and therefore will have the same property of having hydrophobicity and promoting crystal formation.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura (JP2017-112185A, Machine Translation) discloses a similar set of additives to Guan added to a perovskite active layer ([0034]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726